DETAILED ACTION
Applicants’ filing of May 11, 2021, in response to the action mailed December 11, 2020, is acknowledged.  It is acknowledged that claims 2-12, 14-15, and19-78  are cancelled, claims 1, 13, and 16-18 have been amended, and no claims have been added.  Claims 1, 13, and 16-18 are pending.  The elected invention is directed to the variant protease derived from SEQ ID NO:  2 consisting of the substitutions S101N-G128S-N217Q, wherein said variant has enhanced proteolytic activity compared to SEQ ID NO:  2. Claims 1, 13, and 16-18, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for the instant claims is December 9, 20101, the filing date of 12/963,930, which disclosed the recited subject matter
In response to this effective filing date, applicants argue the following.
Applicant respectfully disagrees because the current claims, as amended find support throughout U.S. Provisional Patent Application No. 61/235,127 (filed December 9, 2009, the "' 127 Provisional Application). For example, the amended claims find support in the '127 Provisional Application at least on page 6, paragraph [0012]. Accordingly, it is believed that the current claims are entitled to an effective filing date of December 9, 2009.

This is not persuasive for three reasons.  First, the instant application does not claim the benefit of 61/235,127.  It is assumed that applicants mean 61/285,127.  Second, page 6, paragraph [0012] of 61/285,127 does not disclose the variant of SEQ ID NO:  2 consisting of the substitutions S101N-G128S-N217Q.  Third, the examiner fails to find that said provisional application discloses the variant of SEQ ID NO:  2 consisting of the substitutions S101N-G128S-N217Q.  Thus, 61/285,127 does not provide antecedent basis for the instant claims. 
AIA -First Inventor to File Status
Based on the effective filing date of December 9, 2010 the present application is being examined under the pre-AIA , first to invent provisions.
Abstract
The abstract is objected to because ‘three amino acid substitutions selected from X101N, X128S, and X2170’ does not make sense.
Double Patenting
Rejection of claims 1, 13, and 16-18 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3 of US patent 8,728,790, claims 1-3 of US patent 8,785,171, and claims 1-6 of US application 15/839,900 (now 10,900,000), as explained in the prior action, is maintained.  In response applicants requests that the Office hold these rejections in abeyance until allowable subject matter is indicated.
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov 

If Applicants choose to file a paper Terminal Disclaimer, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.  Accordingly, the following language would be deemed acceptable:
The owner*, ________________________________________, of ________ percent interest in the instant application hereby disclaims, except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number ______________________, filed on ____________________,  and as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application. The owner hereby agrees that any patent so granted on the instant application shall be enforceable only for and during such period that it and any patent granted on the reference application are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.
In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to the expiration date of the full statutory term  of any patent granted on said reference application, “as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application,” in the event that: any such patent: granted on the pending reference application: expires for failure to pay a maintenance fee, is held unenforceable, is found invalid by a court of competent jurisdiction, is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321, has all claims canceled by a reexamination certificate, is reissued, or is in any manner terminated prior to the expiration of its full statutory term as shortened by any terminal disclaimer filed prior to its grant.
Note: the above language corresponds to PTO/SB/25 (07-09) (reproduced at page 1400-120 in Revision 7 (July 2008) of the 8th edition of the MPEP), but the reference to 35 U.S.C. 154 and 173 has been deleted. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 13, and 16-18, as encompassing the elected invention, are hereby considered.  
Rejection of claims 1, 13, and 16-18 under 35 U.S.C. 102(e) as being anticipated by Souter et al, 2011 (effectively filed 09-DEC-2009), as explained in the prior action, is maintained.  
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.

(B) Reply:	As explained above under ‘Effective Filing Date’ 61/285,127 does not provide antecedent basis for the instant claims. 
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Rejection of claims 1, 13, and 16-18 under 35 U.S.C. 112, first paragraph/enablement, for reasons set forth in the prior action, is maintained.  In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection and the claims as amended.
(A) Reply:	Said reviews are acknowledged.
(B) The specification provides ample disclosure and guidance such that the skilled artisan, after reading the specification, could practice the claimed invention without undue experimentation. For example, the specification exemplifies numerous variants comprising the S 1001N, G128S, and Y217Q substitutions and having enhanced proteolytic activity. For example, the specification describes the preparation of variants of BPN' -v36 SEL and combinatorial libraries in Examples 7, 8, 9 and 10. The BPN' -v36 variant itself comprises the S101N, G128A, 
The specification also discloses assay methods by which to analyze variants for enhanced proteolytic and/or cleaning activity in Example 1. The specification further provides parameters for determining sequence identity. See, e.g. Specification at page 77, line 9 through page 78, line 28.
(B) Reply:	As explained in the prior action:
‘The specification is enabling for a few protease variants derived from SEQ ID NO: 2 and comprising the substitutions S101N, G128A, and Y217Q, said variants having enhanced cleaning activity compared to the BPN’ of SEQ ID NO:  2 (p180; Table 12-7)2.’  However, the specification does not reasonably provide enablement for any protease variant comprising any amino acid sequence comprising the substitutions S101N, G128S, and Y217Q and having any other structure.  

It is noted that by use of “comprising” language (claim 1, line 1), these claims encompass fusion polypeptides, wherein the desired activity is not derived from a sequence homologous to any specific ‘parent protein’.  Applicants are urged to contact the Examiner to discuss the use of “comprising” language when reciting proteins molecules.

	The current claims recite proteases comprising a sequence having at least 85% identity to SEQ ID NO:  2.  Again, said ‘comprising’ language (now found in claim 1, line 2) encompasses fusion proteins wherein the desired activity is not derived from the sequence having homology to SEQ ID NO:  2.  Applicants are again urged to contact the Examiner to discuss the use of “comprising” language when reciting proteins molecules.
	It is acknowledged that assay methods by which to analyze variants for enhanced proteolytic and/or cleaning activity as well as means to determine sequence identity were well known in the art.
Written Description
Claims 1, 13, and 16-18, as encompassing the elected invention, are hereby considered.  

(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) As set forth above, the application discloses numerous examples of variants comprising the substitutions Sl0lN, Gl28S, and Y217Q. For example, the specification exemplifies numerous variants comprising the Sl0lN, Gl28S, and Y217Q substitutions and having enhanced proteolytic activity. For example, the specification describes the preparation of variants of BPN'-v36 SEL and combinatorial libraries in Examples 7, 8, 9 and 10. Thus, the specification recites more than a representative number of species within the scope of the claims. As a result, a person of skill in the art would conclude that Applicant was in possession of the claimed invention at the time the application was filed and therefore Applicants respectfully submit that the specification provides an adequate written description of the claimed invention.
(B) Reply:	As explained in the prior action and above by use of comprising’ language (now found in claim 1, line 2), the claims encompass fusion polypeptides, wherein the desired activity is not derived from a sequence homologous to SEQ ID NO:  2. The application discloses no such proteases.
Allowable Subject Matter
No claims are allowable. 
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.


Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application.  This is necessary as, the published application is different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The prior citation for the filing date of 12/963,930 as December 9, 2020 was an obvious typographical error. 
        2 The examiner fails to see that the specification demonstrates that the variant of SEQ ID NO:  2 consisting of the substitutions S101N, G128S, and Y217Q has enhanced protease or cleaning activity.